 MALLORY CAPACITOR CO.Mallory Capacitor Company,a division of P.R.Mallory&Co., Inc.andInternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO. Case 9-CA-3953.March 14,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn December 2, 1966, Trial Examiner LloydBuchanan issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel and the Charging Party filed exceptions tothe Trial Examiner's Decision and briefs in supportof exceptions, and the Respondent filed a brief inanswer to the exceptions and in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.'We view the circumstances surrounding the discharge ofLacey Evans with suspicion, particularly, when considered inlight of the findings made inMallory Capacitor,162 NLRB 1404Nevertheless, a preponderance of the evidence does not support aconclusion that the Respondent discharged Evans in violation ofSection 8(a)(1) or (3) and, as recommended by the Trial Examiner,we shall dismiss the complaintTRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaintherein (issued July 25, 1966; charge filed June 13, 1966),alleges that the Company has violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, 73Stat. 519, by discharging Lacey L. Evans on or aboutJune 6, 1966, and failing to reinstate her, because of her163 NLRB No. 51383union sympathy, membership, and activities. The answerdenies the allegations of violation.A hearing was held before me at Glasgow, Kentucky, onOctober 20, 1966. Pursuant to leave granted to all parties,briefs have been filed by the General Counsel and theCompany, the time to do so having been extended.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT (WITH REASONS THEREFORE) ANDCONCLUSIONS OF LAW1.THE COMPANY'S BUSINESSAND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as aDelaware corporation, the nature and extent of itsbusiness, and its engagement in commerce within themeaning of the Act are admitted; I find and concludeaccordingly. I also find and conclude that, as admitted, theUnion is a labor organization within the meaning of theAct.II.THE ALLEGED VIOLATION OF SECTION 8(a)(1) AND (3)The Union's "active" organizational campaign at theCompany'splantinGlasgowcommenced aboutFebruary 1, 1966. A Board-conducted election was held onMay 11. Evans had been hired on September 27, 1965; shewas discharged on June 3, 1966, after several days'absence, and was so informed on June 6 before her shiftbegan.Consideringonly the significant aspects of thetestimony adduced, it is clear that the Company wasopposed to organization of its employees by the Union, andthat the Company knew that Evans was an activesupporter of the Union and played a significant part in thecampaign. Not only was she one of the union observers atthe election and known to be a member of the 20-memberOrganizingCommittee and of an 8- then 9-membercommittee, but aside from her introduction on a union TVprogram which we need not detail, she alone challengedtheplantmanager when he addressed the massedemployees during the campaign. The issue remainswhether the reason assigned for her discharge, insufficientproduction, was valid (I do not question its sufficiency orreasonableness), or a pretext. Was she discharged becauseof her union activities?Evans testified that before the election she had neverbeen warned about her production. She spoke of a writtenwarning on May 16 for negligence, an oral one for violatinga rule about wearing gloves off the job, and a secondwritten warning, 2 weeks before June 6, that she would beterminated in 2 weeks if she did not bring her productionup to 100 percent. (The warning dated May 18 read,"Within a maximum of two weeks.")The record shows that Evans did not bring herproduction up to 100 percent during the week endingMay 27; and while she claimed that she did make "morethan production" or 100 percent for 2 days in which sheworked during her last week, admittedly she worked only 1day that week, absenting herself thereafter. (She testifiedthat she had worked 2 days that week. She was paid for 2,but the first was a legal holiday, when she did not work.)ConsideringEvans' production record and the 6 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDscattered days' between March 17 and May 31 when sheattained 100 percent (she exceeded that 1 day during theweek ending May 27 or 29 and on the last day she worked,May 31), one could almost attributesarcasmto ForemanBoring(no longer there), certainlyan attemptto encourageher, when according to her testimony he congratulated herthe firsttime shemade 100 percent, which according tothe Company's records occurred on March 17.Foreman Mayes, who discharged Evans, testified toproductionwarningnotices, as they appeared in companyrecords, given to Evans on February 8 and 15 and May 18.He further testified that a few days before Evans returnedon June 6 he decided to discharge her because of herinsufficient production.2 If a posted production chart didnot warn of discharge, Evans wasgivenboth "notice" and"warning."She admitted that she knew of therequirement of 100 percent within 6 months although shemaintainedthat she was not told of it by the Company.According to Evans, Foreman Boring, who signed theproductivitywarnings,had never critized her work orthreatened to discharge her for lack of production. It doesnot appear that the early warnings, which I find wereissued to her, were unwarranted or prompted by a desiretoprovide a basis for discriminatory discharge. Theinstance of negligence was not cited nor is it now relied onby the Company to justify the discharge. As much (or little)can be said concerning the verbal warning about thegloves. The issue revolves around her failure to make a"sufficient rate in 6mo.," asnoted on her Status Recordand previously cited to her.Although comparison with other employees' productionwould be in order on the issue of disparate anddiscriminatory treatment, no comparison was made orsought by the General Counsel at the hearing;3 andalthough company counsel disclaimed any comparison,4 itdoes appear that another employee, Stephens, was alsodischarged on June 6 for poor production.Mayes' explanation for not discharging Evans earlier isquite credible: She was active in the Union, and he did notwant to give her "a pretty good reason" to go to the Board.Certainlyantiunion motivation,not to mentionunlawfulinterference with the election, could as readily have beensuspected and charged had the discharge (even if"understood" by Evans,infra)occurred while the electionwas pending.Evans's unionactivitymay have created aproblem in connection with discharge, and this wouldthereafter have arousedsuspicion.But such activity is nosubstitute for proper work performance, and it cannotimmunizeher against discharge. The necessary element ofgreater production, which would have completely met anostensibly valid complaint based on any suspected intentto remove her, was within her power or at least herresponsibility to provide. This she did not do. There is nosufficient basis for finding that her discharge was whollyor inpart discriminatory.As for Evans' complaint that she could more readilyhave understood a discharge at the end of 6 months thanafter 8, when her production had as she claimed improved,her production record does not show improvement andcertainly not sufficient. She had at least heard from otheremployees about the need for stepped-up production, andwhether or not she had received warning slips fromForeman Boring, who was now not available (there is basisfor finding that the slips werein normalcourse deliveredto her), she knew of the production requirements and theirgradualrisingto100 percent; and the Company'senforcement of suchrequirementshas not been shown tohave been discriminatory. This finding is made with fullawarenessof the admitted opposition to organization of theemployees, noted above. With no interference or otherviolation chargedagainst theCompany, whether or not itbe found to have violated the Act previously,5 it can herebe said, borrowing the Board's languagein another anddifferentsituation,"There isnothing inthe record torefute the Respondent's contention or to support that ofthe General Counsel. 916Ifind and conclude that Evans was discharged forcause,andnotbecause of her union sympathy,membership, or activities.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that the complaint be dismissed in itsentirety.'At the very close of the hearing, by which time counsel andthe Trial Examiner should have been able to recognize what wasessential as proof in the case, I reluctantly received in evidence 23weekly timecards which listed Evans' daily record from January 2to June 5, 1966 Evans' record by weeks was already before us,the daily record is cited by counsel only to show the number ofdays on which she attained 100 percent production (this was nowspecifically requested by the Trial Examiner), an item which theGeneral Counsel stated that he was willing to stipulate Therecord is no more complete by inclusion of unnecessary questionsor documents which could be covered by stipulation, andcertainlyno more impressiveIt is a truism that counsel,without neglecting any necessary ormaterial aspect of their case,can cooperate with each other andwith the Trial Examiner by seeking and accepting stipulations andomitting available items to the extent that these do not reflect onthe case and its outcome2The "maximum" of 2 weeks had not elapsed, neither hadEvans' production rate approached 100 percent over the periodafter May 189The General Counsel in his brief refers to the weeklyproduction sheet for comparisons, which are noted herein Werethe sheet rejected,he would have no basis for comparison."The Companyin its brief refers to "the minimum level ofproductivity required of all other [sic] employees doing the samejob " If this does not suggest comparison,it is clear that a 100-percent rate is not consistently required It seems from theweeklyproductionsheetsubmitted that only Stephens'production rate was poorer,or as poor as, Evans' We were toldthat only these two failed before the discharge date to qualify for a10-cent raise by attaining 100 percentfor 3 daysin 1 week. If otheremployees failed to make 100 percent consistently,itappearsfrom the weekly averages that they approximated it and at timesattained it for an entire week5While the Company's animus and its recent discrimination asfound by a Trial Examiner in a case now pending before the Board(Case 9-CA-3869), if found bythe Board,would be revelant onthe issue of discrimination here(cfN L.R B v ErieResistorCorp ,373 US 221,227), they are not sufficient to overcome theevidence directly received concerning Evans' job performanceand her discharge6Continental Woven LabelCompany, Incorporated,160 NLRB1430